Name: Commission Regulation (EC) No 2629/1999 of 13 December 1999 establishing rules for the management and distribution of textile quotas established for the year 2000 under Council Regulation (EC) No 517/94
 Type: Regulation
 Subject Matter: international trade;  management;  cooperation policy;  trade policy;  leather and textile industries;  competition
 Date Published: nan

 Avis juridique important|31999R2629Commission Regulation (EC) No 2629/1999 of 13 December 1999 establishing rules for the management and distribution of textile quotas established for the year 2000 under Council Regulation (EC) No 517/94 Official Journal L 321 , 14/12/1999 P. 0008 - 0011COMMISSION REGULATION (EC) No 2629/1999of 13 December 1999establishing rules for the management and distribution of textile quotas established for the year 2000 under Council Regulation (EC) No 517/94THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules(1), as last amended by Commission Regulation (EC) No 2542/1999(2), and in particular Articles 17(3), 17(6) and 21(2) and 3 thereof, in conjunction with Article 25(3) thereof,(1) Whereas the Council, through Regulation (EC) No 517/94, established quantitative restrictions on imports of certain textile products originating in certain third countries and envisaged, in Article 17(2), that these quotas would be allocated in chronological order of receipt of notifications from the Member States according to the principle of first come, first served;(2) Whereas Article 17(3) of Regulation (EC) No 517/94 stipulates that it is possible, in certain circumstances, to make use of allocation methods which differ from the method based exclusively on the chronological order of receipt of notifications from Member States, as well as to envisage the division of the quotas into tranches or to set aside part of a specific quantitative limit exclusively for applications which are backed up by proof of the results of previous imports;(3) Whereas it is advisable, in order not to affect unduly the continuity of trade flows, to adopt rules for management and distribution of the quotas established for 2000 under Regulation (EC) No 517/94 before the quota year begins;(4) Whereas the measures contained in Commission Regulation (EC) No 2650/98(3) establishing rules for the management and distribution of textiles quotas established for the year 1999 pursuant to Regulation (EC) No 517/94 proved to be satisfactory;(5) Whereas in order to satisfy the greatest possible number of operators it therefore seems appropriate to make the "first come, first served" allocation method based on the chronological order of receipt of the notifications from Member States more flexible by placing a ceiling on the quantities which can be allocated to each operator by that method;(6) Whereas efforts should nevertheless be made to guarantee a degree of continuity in trade; whereas this consideration and the desirability of efficient quota administration make it appropriate for operators to be allowed to make their initial import authorisation application for 2000 equivalent to the quantity (for each textile category and each third country) which they imported in 1999;(7) Whereas for optimum use of the quantities it is appropriate to envisage that each operator, after 50 % utilisation of a licence, can introduce a new request for a licence, not exceeding a predetermined quantity, provided quantities are available in the quotas;(8) Whereas it is appropriate for the sake of sound administration to make import authorisations valid for nine months from the date of issue and to stipulate that the Member States can issue licences only after being notified of the Commission's decision and only if an operator can prove the existence of a contract and certify (except where specifically provided otherwise) that he has not already been allocated a Community import authorisation under this Regulation for the categories and countries concerned; whereas the competent national authorities are however authorised, in response to importers' applications, to extend by three months and up to 31 March 2001 licences of which at least 50 % has been used by the application date;(9) Whereas in order to obviate any potential problems caused by the possible impact of a millenium bug on computer systems the import authorisations shall start to be allocated in December 1999;(10) Whereas the measures contained in this Regulation are in accordance with the opinion expressed by the Committee established by Regulation (EC) No 517/94,HAS ADOPTED THIS REGULATION:Article 1This Regulation specifies certain rules concerning the management of quantitative quotas established by Regulation (EC) No 517/94 and applicable for 2000.Article 2The quotas referred to in Article 1 and shown in Annexes IIIB and IV to Regulation (EC) No 517/94 shall be allocated on a "first come, first served" basis according to the chronological order of receipt by the Commission of Member States' notifications of applications from individual operators, for amounts not exceeding the maximum quantities per operator stipulated in the Annex hereto.These maximum quantities shall not, however, apply to operators able to prove to the competent national authorities when making their first application for 2000 that they imported, for given categories, given third countries and under import licences granted to them for 1999, more than the maximum quantities specified for each category. In the case of such operators, the competent authorities may authorise imports of no more than the quantities imported in 1999 for given third countries and given categories, provided that enough quota is available.Article 3Any importer who has used 50 % or more of the amount allocated to him through a licence under this Regulation may make a further application for a licence, for the same category and country of origin, for amounts not exceeding the maximum quantities laid down in the Annex hereto, provided that enough of the quota is available.Article 4The requests for import authorisations can be submitted to the Commission as of 20 December 1999 at 10 a.m., Brussels time. Import authorisations shall be valid for nine months from the date of issue, but not earlier than 1 January 2000, and in no case later than 31 December 2000. On licences issued before 1 January 2000, the competent authorities of the Member States will indicate in box 13 (further particulars): "This license is valid from 1 January 2000."At the importer's request, the competent national authorities may, however, grant a three-month extension for licences which are at least 50 % used up at the time of the request. The extension must in no case last beyond 31 March 2001.The competent authorities of the Member States shall issue authorisations only after being notified of the Commission's decision and only if an operator can prove the existence of a contract and, without prejudice to the provisions of Article 3, certify in writing that he has not already been allocated a Community import authorisation under this Regulation for the categories and countries concerned.Article 5This Regulation shall enter into force on 1 January 2000.Article 4 shall apply as from 20 December 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 December 1999.For the CommissionPascal LAMYMember of the Commission(1) OJ L 67, 10.3.1994, p. 1.(2) OJ L 307, 2.12.1999, p. 14.(3) OJ L 335, 10.12.1998, p. 43.ANNEXMaximum amounts referred to in Article 2>TABLE>